TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 12, 2019



                                       NO. 03-18-00694-CV


                                   Linda S. Nowlin, Appellant

                                                  v.

                                     Samarra Davis, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
              BEFORE JUSTICES KELLY, SMITH, AND SHANNON
                AFFIRMED -- OPINION BY JUSTICE SHANNON




This is an appeal from the judgment signed by the trial court on July 25, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.